                                                                                JS-6

 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     JEREMY L. BURKHARDT (Cal. Bar No. 321744)
 4   Assistant United States Attorney
           Federal Building, Suite 7211
 5         300 North Los Angeles Street
           Los Angeles, California 90012
 6         Telephone: (213) 894-5810
           Facsimile: (213) 894-0115
 7         E-mail: Jeremy.Burkhardt@usdoj.gov
 8   Attorneys for United States of America
 9                             UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12   United States of America,                      Case No. 2:19-cv-6308-DSF-KS
13               Petitioner,                        Order
14                     v.
15   Jakob Saghian,
16               Respondent.
17
           On March 12, 2020, the United States filed a notice of compliance representing
18
     that Jakob Saghian complied with the IRS summons that is the subject of this action.
19
           Accordingly, the hearing scheduled for March 16, 2020 is vacated, and this action
20
     is dismissed as moot.
21
           IT IS SO ORDERED.
22
     DATED: March 13, 2020
23
24                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1
